DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
2. A non-transitory computer-readable medium having computer program instructions stored thereon, the computer program instructions being executable by at least one computer processor in a policy management engine system communicatively coupled to a network to perform steps of:
obtaining state information from a plurality of systems, wherein the state information includes application state information and network topology information for each system of the plurality of systems;
providing a set of policies to each system of the plurality of systems, wherein the set of policies specify both a source application and a destination application and whether the source application and the destination application are authorized to communicate with one another, wherein each system of the plurality of systems  utilize the set of policies for evaluation to allow or block applications thereon; and
providing a root certificate to each system of the plurality of systems, wherein the root certificate is utilized, by each system of the plurality of systems, in addition to the set of policies to determine whether the source application and the destination application are authorized to communicate with one another.
4. The non-transitory computer-readable medium of claim 3, wherein each system of the plurality of systems  create a client certificate based on its intermediate certificate.
10. A policy management engine system comprising: 
at least one computer processor; and 

obtaining state information from a plurality of systems, wherein the state information includes application state information and network topology information for each system of the plurality of systems;
providing a set of policies to each system of the plurality of systems, wherein the set of policies specify both a source application and a destination application and whether the source application and the destination application are authorized to communicate with one another, wherein each system of the plurality of systems  utilize the set of policies for evaluation to allow or block applications thereon; and
providing a root certificate to each system of the plurality of systems, wherein the root certificate is utilized, by each system of the plurality of systems, in addition to the set of policies to determine whether the source application and the destination application are authorized to communicate with one another.
12. The policy management engine system of claim 11, wherein each system of the plurality of systems  create a client certificate based on its intermediate certificate.
18. A method comprising:
obtaining state information from a plurality of systems, wherein the state information includes application state information and network topology information for each system of the plurality of systems;
providing a set of policies to each system of the plurality of systems, wherein the set of policies specify both a source application and a destination application and whether the source application and the destination application are authorized to communicate with one another, wherein each system of the plurality of systems  utilize the set of policies for evaluation to allow or block applications thereon; and
providing a root certificate to each system of the plurality of systems, wherein the root certificate is utilized, by each system of the plurality of systems, in addition to the set of policies to determine whether the source application and the destination application are authorized to communicate with one another.
20. The method of claim 19, wherein each system of the plurality of systems  create a client certificate based on its intermediate certificate.
----End Examiner’s Amendment----
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
NO restrictions warranted at applicant’s initial time of filing for patent. 
Priority
The instant application is a CIP and claims domestic priority under 35 USC 120 to non – provisional application # 16/214843, filed on 12/10/2018, now ABANDONED; which claims domestic priority under 120 to non – provisional application # 15/883534, filed on 01/30/2018, now US PAT # 10154067; which claims domestic priority under 35 USC 119e to provisional application # 62/457508, filed on 02/10/2017.  
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/20/2019, and 03/27/2020, the submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
Applicant’s Oath was filed on 02/10/2020. 
Drawings
Applicant’s replacement drawings filed on 10/08/2019 have been inspected and are in compliance with MPEP 608.02. 
Specification
Applicant’s specification filed on 09/20/2019 has been inspected and is in compliance with MPEP 608.01.
Claim Objections
NO objections warranted at applicant’s initial time of filing for patent. 
Claim Interpretation – 35 USC 112th 6th or F
It is in the examiner’s opinion that in view of the examiner’s amendment above, and the  claim[s] 2 – 21 as originally filed do not invoke means for or step plus functional claim language under the meaning of the statue. 
Claim Rejections - 35 USC § 112
NO rejections warranted at applicant’s initial time of filing for patent. 
Double Patenting
NO rejections warranted at applicant’s initial time of filing for patent. 
Claim Rejections - 35 USC § 101
NO rejections warranted at applicant’s initial time of filing for patent. 
Claim Rejections - 35 USC § 102
NO rejections warranted at applicant’s initial time of filing for patent. 
Claim Rejections - 35 USC § 103
NO rejections warranted at applicant’s initial time of filing for patent. 
Allowable Subject Matter
Claim[s] 2 – 21 are allowed, but are renumbered as 1 – 20. 
The following is an examiner’s statement of reasons for allowance: the following prior arts where yielded at time of search for the claimed invention. 
The yielded prior arts do not teach the claimed invention, but are in the general realm of applicant’s endeavor:
Elgressy et al. [US PAT # 7383569], who generally does teach an agent for preventing a hostile use of computer resources by an application running on a workstation. A list of services that are not allowed for access by unspecified applications is determined, and when such unspecified application runs on the workstation, direct access to the application is prevented from any resource. Any direct or indirect request for access to specific services is analyzed, to determine whether such request is allowable according to the list.
Pistriotto et al. [US PAT # 6138162], who generally does teach a client program, a caching proxy server, and a destination computer; where the client computer may request particular types of information by including a category ID in request messages. In order to reduce network traffic, the destination computer may redirect the client's request messages to a caching proxy server, which is preferably located behind the same firewall or gateway as the client. The destination computer may initiate the redirection of client computer requests after receiving a GET request message from the client. The destination computer sends a message to the caching proxy server 
Greene [US PGPUB # 2005/0193222], who generally does teach a system of services provides enhanced security and management to multiple domain grids and allows intercommunications between the different grid domains providing for secure data exchange, policy exchange, and agent exchange between grids or grid domains. The Service Grid and mobile agents, provide data exchange, policy exchange, and agent exchange between supply chain nodes and supply chain partners by tracking goods through supply chains and consumer uses. Agents transport data and policy between chain partners over an extranet, migrating across corporate boundaries and security domains, locating near where items are identified to provide local control.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT SHAIFER - HARRIMAN whose telephone number is (571)272-7910.  The examiner can normally be reached on M - F: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANT B SHAIFER HARRIMAN/Primary Examiner, Art Unit 2434